

115 HR 5835 IH: Improving Access to Child Care Act
U.S. House of Representatives
2018-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5835IN THE HOUSE OF REPRESENTATIVESMay 16, 2018Mr. Bishop of Michigan (for himself and Ms. Jenkins of Kansas) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend title IV–A of the Social Security Act, and for other purposes.
	
 1.Short titleThis Act may be cited as the Improving Access to Child Care Act. 2.Improving access to child care to support work Section 418(a)(3) of the Social Security Act (42 U.S.C. 618(a)(3)) is amended by striking $2,917,000,000 for each of fiscal years 2017 and 2018 and inserting $3,525,000,000 for each of fiscal years 2019 through 2023.
 3.Effective dateThe amendment made by this Act shall take effect on October 1, 2018. 